DETAILED ACTION
	Claims 1-19 are present for examination.
	Claims 1, 8 and 15 have been amended.
	Claim 20 has been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2022 is being considered by the examiner.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art or combination of prior art teaches or suggest a coherent memory request buffer having a plurality of entries to store coherent memory requests from the client module circuitry; a non-coherent memory request buffer having a plurality of entries to store non-coherent memory requests from the client module circuitry; wherein the client module circuitry is configured to: buffer coherent memory requests in the coherent memory request buffer, and release a plurality of buffered coherent memory requests for processing when a quantity of the buffered coherent memory requests exceeds a first memory request threshold; and buffer non-coherent memory requests in the non-coherent memory request buffer and release the buffered non-coherent memory requests for processing when a quantity of the buffered non-coherent memory requests satisfies exceeds a second memory request threshold that is different from the first memory request threshold as recited in claims 1 and 8; and buffering coherent memory requests in a coherent memory request buffer; buffering non-coherent memory requests in a non-coherent memory request buffer; releasing coherent memory requests in the coherent memory request buffer based on a quantity of the coherent memory requests exceeding a first memory request threshold; and releasing non-coherent memory requests in the non-coherent memory request buffer based on a quantity of the non-coherent memory requests exceeding a second memory request threshold that is different from the first memory request threshold as recited in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Xiong (US 2016/0162421). Xiong teaches wherein two buffer thresholds T1 and T2 may control when data stored in the buffer 110 is released to the platform. The first buffer threshold T1 may represent a minimum data size for data bursts…The second buffer threshold T2 may represent a maximum buffer fill level. The data buffer 110 has a maximum storage capacity that, once reached, the buffer 110 may be unable to load and/or store additional RX data. Thus, the second buffer threshold T2 may ensure that data is “flushed” (e.g., substantially emptied) from the data buffer 110 before the buffer 110 reaches its maximum storage capacity (see paragraphs 25-26).
However, Xiong does not teaches releasing a plurality of buffered coherent and/or non-coherent memory requests for processing when a quantity of the buffered coherent and/or non-coherent memory requests exceeds a first/second memory request threshold s needed in claims 1, 8 and 15.


Response to Arguments
Applicant’s arguments, see pages 7-11, filed 07/14/2022, with respect to the rejection of claims 1, 8, 12 and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Applicant’s arguments, see pages 7-11, filed 07/14/2022, with respect to the rejection of claims 2, 6-7, 9, 13-14 and 19 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Applicant’s arguments, see page 12, filed 07/14/2022, with respect to the rejection of claims 3-5, 11 and 18 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Applicant’s arguments, see page 13, filed 07/14/2022, with respect to the rejection of claims 10 and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139